DETAILED FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 12/07/2020 to claims 59-65 and 68-70 have been acknowledged by the Examiner. Applicant’s amendment filed on 12/07/2020 to withdrawn claim 71 has also been acknowledged by the Examiner. Claims 66-67 have been cancelled, wherein the limitations of both claims have been incorporated into independent claim 59. No additional claims have been added.
Thus, claims 59-65 and 68-70 are being further examined by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/07/2020, with respect to the Claims have been fully considered and are persuasive.  The objections of the claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed 12/07/2020, with respect to the 112 Rejections have been fully considered and are persuasive.  The 112b Rejections of the Claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed 12/07/2020 do not address the objections to the Drawings as indicated in the previous action. Thus, the objections of the Drawings have not been withdrawn and have been re-incorporated in this action as discussed below.
Applicant’s argument, see Remarks, filed 12/07/2020 with respect to the 112d rejection of claim 67 is moot as the Applicant indicated that the claim has been cancelled and incorporated into independent claim 59.
Applicant's arguments filed 12/07/2020 with respect to the prior art rejections of independent claim 59 and its dependents have been fully considered but they are not persuasive. Amended independent claim 1 has been amended to include subject matter and specific .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the delivery device with elements of the dependent claims must be shown or the feature(s) canceled from the claim(s).  Although the claimed resilient frame and impregnated mass(es) are generally shown in Figures 1A and 1B, the Figures do not clearly show the elements and the features associated with the claimed elements in the latter claims. For example, the features of the impregnated masses and resilient frame as recited in claim 63 and the “one or more projections” of claim 62 are not clearly shown and understood. The Examiner suggests the applicant provide amended Figures for these elements and their features as claimed. No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Objections
Claims 59, 62, and 68-70 are objected to because of the following informalities: 
Claim 59: 
both instances of “the target mammal” should read “the target non-human mammal”
“the ratio” should read “a ratio”
Claim 62: “held to the frame” should read “held to the resilient frame”
Claim 68: “weight of the active agent” should read “weight of the one or more active agents”
Claims 69-70: both instances of “into the mammal” should read “into the target non-human mammal”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 59-63 and 68-70 are rejected under 35 U.S.C. 103 as being unpatentable over Bunt (US 20040142012 A1) in view of Rathbone (US 20020026158 A1). 
Regarding claim 59, Bunt discloses a delivery device insertable, retainable and withdrawable from a body cavity of a target non-human mammal (Abstract, Claim 1- “An intra vaginally retainable device which whilst at least in part limp in character is capable of being inserted in an insertion condition into the vaginal tract of a target species mammal, deploying resiliently to one or more retention condition(s) in such tract from the insertion condition and (if desired) being withdrawn…”, [0013]), the delivery device comprising a resilient frame (Figure 1- elongate body of device as shown, Claim 1- “…said device having an elongate body…”, [0014]), and one or more impregnated masses having a sheet-like form (Figure 1- flat wings extending from elongate body as shown, Claim 1- “…at least two wings capable of deploying to extend more outwardly from longitudinal axis of the body the constrained for insertion condition…”, [0015]) and formed from a polymer ([0016]- “wherein said wings and said body have been formed from a material (impregnated or otherwise) having a resilient memory greater than that of nylon and which is substantially unaffected by the physiological conditions of the target species during such retention”, [0019]- “Preferably said material is a poly (.epsilon.-caprolactone) or a poly (.epsilon.-caprolactone) based matrix.”), being impregnated with one or more active agents for delivery to the target mammal upon insertion and retention in the target mammal ([0017]- “Preferably said material has been impregnated with either a progesterone or a progesterone and clyclodextrin(s)”), and each of the one or more impregnated masses being supported by the resilient frame on at least two or more separate points of attachment (see annotated Figure 2 below- indicated points of attachment of the flat wings and frame); surface areas of the impregnated mass or masses ([0044]- “Preferably said device has an impregnated matrix surface of from 15 to 200 cm.sup.2”) and a mass of the active agents applied to the impregnated matrix([0043]- “Preferably said device has a loading of from 0.1 to 3 gms of progesterone for the target animals such as cattle, sheep, goats, deer, etc.”).
Bunt does not explicitly disclose the ratio of the surface areas of the impregnated mass or masses to a mass of the one or more impregnated masses is from 12:1 cm2.g-1 to 60:1 cm2.g-1. As indicated, Bunt does teach ranges of surface area of the impregnated matrix ([0044]- “Preferably said device has an impregnated matrix surface of from 15 to 200 cm.sup.2”) and wherein the percent mass of the active agents to the impregnated mass is also taught ([0025]- “and wherein the poly (.epsilon.-caprolactone) material contains from 0.1 to 3 grams progesterone and the moulded material contains from 5 to 70% w/w progesterone and from 0 to 70% cyclodextrin,”). Considering the upper limits of the ranges of percent mass of active agents and the mass of the active agents taught by Bunt, it is understood that that 3 grams of the active agent may represent 70% of the weight/mass of the active agent in the total moulded material. It was determined that the total mass of the moulded body would be calculated to be around 4.286 grams of total moulded material, which is understood to be indicative of the recited mass of the impregnated masses. By calculating the ratio of the surface area to mass calculated, the resulting values are 3.500 cm2.g-1 (lowest surface area value divided by calculated  mass 2.g-1 (upper surface area value divided by calculated mass value)- thus the calculated value of the ratio is 3.500:1-46.664 cm2.g-1. This calculated range of the intended ratio of surface area to mass overlaps with the recited range of the instant invention. A person of ordinary skill would recognize that the calculated ratio range using the values as taught by Bunt may be optimized to fall within the instantly claimed range (see MPEP 2144.05 for reference regarding ranges). Thus, the claimed limitations are met as discussed. Bunt and the instant invention are analogous because they both teach delivery devices impregnated with an active agent for application into a body cavity.
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to manipulate and optimize the calculated range of surface area to mass ratio of the impregnated matrix as taught by Bunt to fall within the instantly claimed range for the discussed ratio. Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success. A skilled artisan would have been motivated to utilize a surface area and mass to be of the optimal ratio range because Bunt suggests having this target mass and surface area allows the device to be inserted into a target animal species for a prolonged period of time (Bunt- [0105]). It should be noted that generally difference in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a concentration is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) & MPEP 2144.05. A skilled artisan would also have a reasonable expectation to manufacture the surface area and mass of the impregnated matrix as disclosed by Bunt to be of the optimized ratio to fall within the range as instantly claimed because Bunt suggests that a change in these dimensions in conventional in delivery devices impregnated with an active agent for application into a body cavity that are analogous to the instant invention.
the 0.5-1.0 mm layer also still contained drug but at a concentration less than that originally incorporated into the device). A skilled artisan would have recognized that the recited range of “0.5-1mm layer” of the drug as taught by Rathbone overlaps with the instantly claimed such that it also would have been recognized that the recited range may be optimized to fall within the instantly claimed range (see MPEP 2144.05 for reference regarding ranges). Thus, the claimed limitations are met as discussed. Bunt and Rathbone are analogous because they both teach delivery devices insertable and retained in a body cavity of a mammal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the delivery device comprising of one or more impregnated masses as disclosed by Bunt to have an optimized thickness of about 0.1mm to about 0.95mm as taught by Rathbone, and further discussed above. A skilled artisan would have been motivated to have one or more masses to have a thickness within the instantly claimed range because Rathbone suggests that the use of a slightly thicker drug layer onto the device allows a greater concentration of the drug to be detected compared to a lesser amount (Rathbone- [0098], Figure 12). A skilled artisan would also have a reasonable expectation to manufacture the delivery device comprising of impregnated mass(es) as taught by Bunt to have the thickness optimized to be about 0.1mm to about 0.95mm because Rathbone suggests that having a thickness fall within the optimized 

    PNG
    media_image1.png
    284
    304
    media_image1.png
    Greyscale

Regarding claim 60, Bunt as modified by Rathbone teaches the delivery device of claim 59 as discussed above. Bunt as modified by Rathbone further teaches wherein the one or more impregnated masses are substantially laminar (Bunt Figures 1-2 & 4- shows different views of wings of the delivery device which are shown to be flat or laminar) to thereby comprise two opposed face (Bunt Figures 1 & 4- shows the upper surface of the wings of the delivery device, wherein the wings would have an inherent lower surface that would be opposite to the shown upper surfaces). 
Regarding claim 61, Bunt as modified by Rathbone teaches the delivery device of claim 60 as discussed above. Bunt as modified by Rathbone further teaches wherein the resilient frame (Bunt Figures 1 & 2- elongate body) presents substantially all of each face of the impregnated mass or masses (Bunt Figures 1 & 2- flat wings) to exposure to a fluid of the body cavity when retained therein (Bunt [0013]- “intra vaginally retainable device which whilst at least in part limp in character is capable of being inserted in an insertion condition into the vaginal tract of a target species mammal, deploying resiliently to one or more retention condition(s) in such tract from the insertion condition”, wherein it is understood that when the device is inserted into the vaginal tract that all of its 
Regarding claim 62, Bunt as modified by Rathbone teaches the delivery device of claim 59 as discussed above. Bunt as modified by Rathbone further teaches wherein the resilient frame (Bunt Figures 1 & 2- elongate body) includes one or more projections (see annotated Bunt Figure 2 below- indicated projections of a nodal region connect each wing to the elongated body of the delivery device), from which the one or more impregnated masses (Bunt Figures 1 & 2- indicated flat wings) is held to the frame (Bunt [0031]- discusses a nodal region to interconnect the wings and the elongate body).

    PNG
    media_image2.png
    450
    488
    media_image2.png
    Greyscale

Regarding claim 63, Bunt as modified by Rathbone teaches the delivery device of claim 62 as discussed above. Bunt as modified by Rathbone further teaches wherein the one or more impregnated masses includes openings, scallops, or protuberances to engage protuberances, bosses, or lands of the resilient frame (see annotated Bunt Figures 2 & 4 below- shows different viewpoints of indicated protuberances of the wings which engage with the indicated protuberances of the elongate body).

    PNG
    media_image3.png
    740
    499
    media_image3.png
    Greyscale

Regarding claim 68, Bunt as modified by Rathbone teaches the delivery device of claim 659 as discussed above. Bunt as modified by Rathbone further teaches wherein the, or each, of the one or more impregnated masses (Bunt Figures 1 & 2- flat wings) contains about 1% to about 75% by weight of the active agent (Bunt [0025]- “wherein the poly (.epsilon.-caprolactone) material contains from 0.1 to 3 grams progesterone and the moulded material contains from 5 to 70% w/w progesterone and from 0 to 70% cyclodextrin”, [0038-0041]- discusses additional active agents that may be impregnated into the polymer material to comprising from 5 to 70% w/w; wherein it is understood that 
Regarding claim 69, Bunt as modified by Rathbone teaches the delivery device of claim 59 as discussed above. Bunt as modified by Rathbone further teaches wherein each of the one or more impregnated masses have at least two surfaces (Bunt Figures 1-2 & 4- flat wings have inherent upper and lower opposing surfaces) of substantially the same surface area (Bunt [0023, 0105]- discusses that the delivery device has moulded surfaces having an area, wherein the inherent opposing surfaces of the wings would have inherent surface areas), both surface areas being substantially expose to the fluid of the body cavity upon insertion into the mammal (Bunt [0055]- “wherein in said retention condition(s) at least two wings will extend more outwardly from the vaginal tract axis than in the insertion condition”, thus the indicated inherent surfaces of the wings of the device would also be exposed to the environment and vaginal tract fluids once inserted; see MPEP 2112 and 2114 for reference regarding inherency and intended use).
Regarding claim 70, Bunt as modified by Rathbone teaches the delivery device of claim 69 as discussed above. Bunt as modified by Rathbone further teaches wherein the surface area of both surfaces (Bunt Figures 1-2 & 4- flat wings with inherent and identical upper and lower surfaces of inherent surface areas, [0044]- “Preferably said device has an impregnated matrix surface of from 15 to 200 cm.sup.2.”) are exposed to the fluid of the body cavity upon insertion in to the target non-human mammal (Bunt [0055]- “wherein in said retention condition(s) at least two wings will extend more outwardly from the vaginal tract axis than in the insertion condition”). 
Bunt as modified by Rathbone does not explicitly teach wherein specifically at least 70% to about 95% of the surface area of both surfaces are exposed to the fluid of the body cavity upon insertion into the mammal. Bunt as modified by Rathbone does teach that the device is T-shaped with flat wings of substantially the same surface area (Bunt Claim 6 & 2), such that the flat wings of the T-shaped device will be exposed to a body cavity of a target mammal (Bunt [0001]- “The present invention relates to geometry retainable devices for body cavities and particularly although not solely to such devices for intra vaginal retention.”, [0052-0057]- discusses the steps of insertion and retention of the device). A person of ordinary skill would recognize that when inserted into body cavity of the intended mammal, at least 70-95% of the surface area of one or more impregnated masses or wings would be inherently exposed to the fluid in the body cavity (see MPEP 2112 and 2114 for reference regarding inherency and intended use) - such as an intra-vaginal cavity as taught. Thus, the claimed limitations are met as discussed. Bunt as modified by Rathbone and the instant invention are analogous because the combination and the instant invention both teach T-shaped delivery devices for insertion and retention in a body cavity of a target non-human mammal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to understand that the inherent flat surfaces of the impregnated masses with a surface area of delivery device when inserted into a body cavity as taught by Bunt as modified by Rathbone would at least be 70% to about 95% exposed to the fluid of the body cavity when inserted into the mammal as instantly claimed by the instant invention and is further discussed above. A skilled artisan would have been motivated to recognize that the inserted delivery device- specifically the surfaces of the impregnated masses- would at least be 70-95% exposed to the fluid of the body cavity because Bunt as modified by Rathbone suggests that the device with the active-agent loaded matrix with the taught surface area may be inserted into a body cavity of a target species for a prolonged period of days to allow gradual release of the active agents (Bunt- [0104-0105]). A skilled artisan would also have a reasonable expectation to manufacture the delivery .
Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Bunt (US 20040142012 A1) in view of Rathbone (US 20020026158 A1), in further view of Kohn (US 20100215719 A1).
Regarding claim 64, Bunt as modified by Rathbone teaches the delivery device of claim 59 as discussed above. Bunt as modified by Rathbone further teaches wherein the one or more impregnated masses (Bunt Figures 1 & 2- wings) are formed from a polymer, and wherein the delivery deice comprises polymer (Bunt Abstract- “The device is wholly or in part moulded from poly (-caprolactone)”, [0010-0011]- discusses that the device comprises wings and wherein the whole device may be formed by different polymers as recited) .
Bunt as modified by Rathbone does not explicitly teach wherein the delivery device comprises about 2g to about 10g of polymer. Kohn teaches a polymer ([0012-0014]- describes the polymers to be polyarylates) capable of being comprised in a delivery device (Abstract, [0008-0009]) comprising about 2 to about 10 g of polymer ([0057-0058]- describes the process of making the polymer wherein “eight grams of a rubbery material… was obtained”, wherein the recited mass falls within the range of the mass of the polymer as claimed, see MPEP 2144.05 for reference regarding ranges). Bunt as modified by Rathbone and Kohn are analogous because the combination and Kohn both teach polymers that are used in drug delivery devices.
.
Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Bunt (US 20040142012 A1) in view of Rathbone (US 20020026158 A1), Kohn (US 20100215719 A1), in further view of Bunt (USPN 6352524 B1). Bunt ‘524 will be referred to as Bunt2 in the remainder of the action.
Regarding claim 65, Bunt as modified by Rathbone and Kohn teaches the delivery device of claim 64 as discussed above. Bunt as modified by Rathbone and Kohn teaches the delivery device to have a volume of polymer (Bunt Abstract- “The device is wholly or in part moulded from poly (-caprolactone)”, wherein the device would also have an inherent polymer volume) and for insertion into a body cavity of a non-human mammal (Bunt [0043]- “for the target animals such as cattle, sheep, goats, deer, etc”).
Bunt as modified by Rathbone and Kohn does not explicitly teach wherein the delivery device comprises about 1cm3 to about 8cm3 of polymer. Bunt2 teaches an analogous delivery device (Abstract- “A delivery device having a reservoir of variable volume …”, Figure 8- shows the graph of an exemplary CIDR-B.TM. delivery device) 3 to about 8cm3 of polymer ([Col 17, lines 5-20]- presents a table wherein the volume of material of the device is “from 0.1 to 50 mL, preferably 1 mL, a polymer or a combination of polymers”, wherein the recited range in converted units would be from 0.1 cm3 to 50 cm3, preferably 1cm3). A person or ordinary skill would have recognized that the recited range of 0.1-50cm3 as taught by Bunt2 overlaps the instantly claimed range, such that it would have been known that the recited range may be optimized to fall within the instantly claimed range (see MPEP 2144.05 for reference regarding ranges). Thus, the claimed limitations are met as discussed. Bunt as modified by Rathbone & Kohn and Bunt2 are analogous because the combination and Bunt2 both teach polymer-based delivery devices for insertion into a body cavity of a mammal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the volume of the polymer-based delivery device as taught by Bunt as modified by Rathbone and Kohn to have about 1cm3 to about 8cm3 of polymer as taught by Bunt2. A skilled artisan would have been motivated to utilize a polymer volume of the instantly claimed range because Bunt2 suggests that a device of this volume allows prolonged insertion into body cavities of farm mammals such as cows (Bunt2- [Col 17, lines 5-20], Figure 8), wherein cows or cattle are also the intended mammals for application of the delivery device as taught by Bunt as modified by Rathbone and Kohn (Bunt- [0043]). A skilled artisan would have been motivated to utilize a delivery device comprising a polymer as taught by Bunt as modified by Rathbone and Kohn to have a volume within the instantly claimed range because Bunt2 suggests that a device of this volume is conventional in polymer-based delivery devices for insertion into a body cavity of a mammal- such as cows or cattle- that are analogous to Bunt as modified by Rathbone and Kohn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150230971 A1 (Wildemeersch)- teaches a T-shaped drug delivery device to be placed within the uterine cavity.
US 20110033519 A1 (Leong)- teaches masses of wings on a T-shaped device wherein the device can dispense additional compounds to aid the treatment and prevention of uterine fibroids.
US 20100168563 A1 (Braver)- teaches a T-shaped device for the delivery of an active agent to a body cavity.
US 20110034901 A1 (Ziv)- teaches a ring-shaped delivery device for the controlled release of substances into the vagina.
US 5398698 A (Hiller)- teaches an intra-vaginal drug delivery device method of making wherein sheet-like material has a small thickness.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        March 8, 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786